                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                   2:18-cr-254-2

Mark A. Smith

                                  ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 33) that the
defendant’s guilty plea be accepted.             The court accepts the
defendant’s plea of guilty to Count 1 of the indictment, and he is
hereby adjudged guilty on that count.          The court will defer the
decision   of   whether   to   accept   the   plea   agreement   until   the
sentencing hearing.


Date: June 27, 2019                  s\James L. Graham
                                James L. Graham
                                United States District Judge
